Cap*n Joshua Scottow of Boston plaint. conta mr Nicholas Shapleigh of Kittery, mr Edwd Rishworth of yorke, mr Samuel Wheelewright of Wells or any of them Defend*8 in an acción of the case of defamation for Slaundering the plaint, by divers false charges of falsifying his trust drawn up against him under pretence of reasons Signed by them all contained in a writing and exhibited to the Honrd Gen11 Court upon the. 9*11 of august 1676. and managed against the sd plaint, by the sd Rishworth before the sd Court at their Session on the. 11th of Octobr 1676. as by the sd writings more fully doth appeare wch hath been to the plaint8 very great damage with all other due damages; mr Samuel Wheelewright appeared as Defend*. . . . The Jury . . . found for the Defend* costs of Court. The plaint, appealed from this Judgem* unto the next Court of Assistants and put in security for prosecution thereof to Effect. [ 623 ]
[ Captain Joshua Scottow was commander of the garrison and fort at Blackpoint on the Maine coast during King Philip’s War. In consequence of complaints against him by prominent settlers, of which the following depositions are evidence, he was summoned to Boston in October, 1676, to answer to the General Court for neglecting his service, and for using the soldiers for his own behoof.
S. F. 1828.15
Richard Foxwell declareth
That whereas our honnored Governo* and Councell were pleased to Send into these parts, a Company of Souldiers for defence against the Common enimy, *1109the Jndians, and under the Command of Cap* Scottow which were imployed vpon his owne occasions, rather then the Countrys good, for that when the Jndians were faceing us, killing vs, and burning our houses, wee Could have no helpes from the Said Scottow, notwithstanding the Souldiers were willing, J applyed my Selfe to Cap* Winclcol being here at my house, and Seeing the Jndians above my house and abiding here a fortnight or thereabouts, desiring him to goe out with his Company, his answer was he had [no power] without [mr] Scottow doe graunt him a Commission, which with my vrging did goe downe to the Said Cap* Scottow, with an intent, to Come vp againe Speedily but did not returne in one or two dayes, Sometimes, as for my perticuler garrison, J often went to Captaine Scottow for men and amunition, but Could gett none, although J had little powder in the garrison and the townes Store was spent, but hearing of the Challenge of the Jndians, to fight Cap* Winckoll, being at Andrew Browns with his Company, and the Jndians on the other Side of the river faceing of them J urged Cap* Scottow about them, telling him what a Scandall it would be to our nation, for us to neglect to answer our enemy vpon their Challenge, with Such like words, wherevpon he Said he would graunt a Commission, and if J would Carry it vp to Cap* Wineoll, whereupon J told him J would goe to the Stage, advising him to gett it Speedily ready against J Came back, but when J Came back J found him vpon his owne occasions and no Commission writt, My request is to this Worp11 Committee that they do Send out your Summons, for Nicholas Frost and Edward Small, to give in their testimonies, of what they know Concerning the Jndians Challenge, and what they know about it and whether mr Scottow was acquainted with it or no, for he did Seemingly deny the knowlidg thereof, when J wen* for a Commission J haue delivered my papers, to mr Gendall concerning my accounts and what they have done about them, J know not, but if J had Charged to the full it would appeare that what J have charged is not the third part of what J am out,
Your Seryant
Richard Foxwell
Mr Rishworth. J pray faile me not, to doe your endeavor, to putt an issue to my business, for J have taken a hurt of late, which J doubt will shorten my time.
That this is a true Coppie taken and Compared word for word with its orig-ina[ll] left in the Generali Courts file October 1676 Attests
Edward Rawson Secret
, Vera Copia attest* Jsa Addington Cler
S. F. 1828.18
The Deposition of John Purrington, aged about 44 year[es] maketh Oath, that being at Saco, about 3 weeks after Cap* Winckoll had a fight with the Jndians, neere black pointe, where there was nine English men killed, vpon the Sands this deponent heard Severall men that were Souldiers, belonging to m* Joshua Scottows garrison, declare and affirme that they and a Conciderable Company of men, with them, would have Sallied out for the releife of Cap* Winckoll, and them men which were Slaine, Seeing them engaged with the enimie, but they Said M* Scottow would not Suffer them, but Charge them vpon their perrill to keepe the garrison, and further Saith not
Taken vpon Oath, the 16th January 1679 before mee
Sam11 Wheelwright Associat
, Vera Copia Attest* Jsa Addington Cler
*1110The deposition of Thomas Cousens, aged about 30 yeares, maketh Oath, that being with Cap* Winckoll, when he was ingaged with the Indians neere Black-pointe, and faire within Sight of the garrison, Cap* Winckoll Sent two men to mr Scottow, for Some releife, being then likely to have bene overthrowne, by the enimy; but the Said Scottow would not Send any help to vs, he had at that time vpward of forty men, in his garrison, but from Mr Foxwels garrison, which was as farr from us as mr Scottows garrison was, we had five men which did us a great pleasure and they left but two men in the garrison, which if we had had releife from mr Scottows garrison, in an ordinary way with gods blessing, we might haue given the enimye a great overthrow, and after the fight was over, this deponent went to mr Scottows garrison, and heard the Souldiers generally Say, that they See Cap* Winckoll ingaged with the enimy, and would haue gone to have releived them, but mr Scottow would not Suffer them, but Charged them to keepe the garrison, and further this deponent Saith that it was generally reported at Blackpoint, that in theire great distress they .Could have no help, from mr Scotto[ws] garrison, he being the Commander thereof, and further Saith not, Taken vpon Oath the 16th January 1679
before me SamS. *****11 Wheelwright Commiss*
Vera Copia attest* Jsa Addington Cler.
S. F. 1828.10
The deposition of John Edgcom, aged 26. yeares or there abouts, Saith, that having occasion, to goe to Blackpointe to m* Scottows garrison, when that he had the Country Souldiers from Boston, there he Saw Some of the Souldiers imployed about Cutting of pallisadoes for the Said Scottows garrison, one a paving of his yard others of them imployed in picldng vp of Stones, for the pavement of the yard, At another time the Said Scottow Jmployed the Country Souldiers in in removing of his barne, this deponent having occasion Severall times to goe by m* Scottows garrison, Saw the Said Scottow traine his Souldiers vpon the hill where his barne now Standeth but never did See nor heare that he did goe out with them, vpon any publiclc Service, any further then to the Said hill, and So to returne with them to the garrison againe and further Saith not Taken vpon Oath this 20th of Jan. 1679 before mee
Sam11 Wheelwright Associat.
Vera Copia Attest* Jsa Addington Cler
S. F. 1828.17
Henry Williams, aged fourty three yeares or thereabout Sworné Saith
That he this deponent was wounded by the heathen, on the 10*b of (8ber): 1675, and was brought for Cure to Blackpoint by water vpon the 13th ditto, and Coming did See the Smoake and heare noyse of guns, vpon Saco Sands, which was the day that Saco men, nine of them were killed, vpon the Sands and also Some of Cap* Winckols men, at which time Cap* Scottow had not one Souldier Come from Boston, it being a weeke after, before any Boston Souldier came to Blackpointe, and also at the Same time, there were men Sent over to releive them which were Sent from Blackpointe, and to the best of his vnderStanding, Said Scottow Sent them, he being a wounded man, was not out of doores, to See the motions there, also that he: who was Sent to Command that party, being named, Ralph Allanson, informed him, vpon his returne, that they having two rivers *1111to passe and the tide, being about three parts in, they Could not Come to their timely releife, and further Saith not,
Sworn in Court 28° Janur0 79
Attests J: Addington: C
Vera Copia Attest1 Jsa Addington Cler
S. F. 1828.14
These may Certifye whome it may Coneerne that my Selfe being appointed and impowered by the generall Court, to to looke after & inspect the affaires of Yorkeshire in refference to the Militia there and in the time of the warr, with the Indians, had Severall orders, Sent for the Governor & Council! and Sometimes from the Major Generall, to Jmpresse Souldiers, for the Strengthening of the Severall garrisons, as the necessity of the places did Call for, and in perticuler to Blackpointe, and Sometimes when Souldiers were ready to march, they Said they had as willingly bee hanged, as goe to be under Cap* Scottow, and Severall rann away, and would not goe, which was after he had bene Complained of at the generall Court, likewise in the County Court in Yorkshire mr Stoughton being there, Severall Complaints were brought in, and J there did vindicate him what was Just, and nothing Could be charged vpon him legally, but as rumors and reproaches, Witness my hand, this 15th September 1679
Richard Waldron Serg* major
Vera Copia Attestr Jsa Addington Cler.
The General Court cleared Captain Scottow, but voted somewhat ambiguously that one of the complainants, Mr. Rishworth, “doe pay Captn Scottow his costs & damage” (Records of Mass. Bay, v. 121). Meantime, during the Captain’s absence, the garrison of Blackpoint surrendered that place, with most of the stores, to the Indians.
S. F. 1828.20
Anthony Row aged 40 yeares, or thereabouts, Sworne Saith That he often told mr Scottow, that if he left Blackpointe the place would be vndone, for want of Command and Rule Jn case that it should be Sett vpon, & also as farr as he Can Judge had mr Scottow bene there, the place had not bene So vnworthily deliuered vp, but that Scottow would have had men enough Stand by him to haue defended the place & further Saith not
Taken vpon Oath by the abouenamed Anthony Row 2d Novr 1676
Before me John Leverett Govor
S. F. 1828.21
Edward Hownsell aged 26 yeares or thereabouts Sworne Saith.
That he was at Black pointe garrison, being mr Scottows house when Mog the Jndian Came to demaund it, mr Josslin & Mog had a treaty togeather, the result of it he doth not know, but he heard Mog & the other Jndians Say, that they would do no hurt to the English, but that they had all of them liberty to Carry offe what they had that day untill next morning Sunrise, and they made good their word for they did no hurt, to the English there, nor hindered any from Carrying away what they had that he Saw, the time when this was done was *1112Soone after, Said Scottows going from Blackpointe to Boston to answer what was laid to his charge by Some of the County, at the Same time Said Scottow had a Shallop, and two Servants of his own at Blackpointe, and might haue Carried ofíe his goods there as well as any other of the towne, had he bene there, to haue managed the Same and he doth also in his Conscience beleiue, had Scottow bene there the house would not haue bene deliuered vp, being Soe fortifyed, and having Eleven Country Souldiers, and forty or fifty inhabitants there at Same time, there was neer a barrel of powder deliuered vp to the Indians, & further Saith, that the Same Summer, there was Carried off great quantity of living & dead Cattle, Shipt Some for Piscataque & for other parts, Some vessels Coming divers [times torn] lade with provisions, & Cattle, & further Saith not,
Taken vpon Oath: Io December 1679 in Boston
Before me Humphry Davie assist
. . . true Coppie . . . Hum: Davie assist
John Vicars testifieth to the truth of what is aboue, except what relateth to Mog & the other Jndians, that they Said that they would do no hurt to the English, nor did he See the powder deliuered vp to the Jndians, but heard it was deliuered to them
John Vicars made Oath to the foure last fines in the ]torn] before me
Anthony Stoddard Comissr
S. F. 1828.11
1676
July 26: Stock at Blackpointe Dr To divers perticulers of goods Left in the Shop July 26. as by an Jnvoice drawne vp, appeareth under Nathanael Willets hand and my owne, and others stolen, when the English delivered, or deserted the Garrison to the Jndians . . .
s d
£96:00:8
(8)ber
To 1. Lawbooke 4s Doctor Burgiss folio 12s........... £00:16:0
To. 1. french booke 1 bible divers books in Quarto........ £02:00:0
To 2 pr of Small Seales and weights .............. £ 0:10:0
To. 1. g* pr of Seales & beam & 4° & |c of Jron weights ..... £ 2:10:0
To [691] Chaine of Jron at 6d per lb .............. £ 1:14:6
To 1: g* Jron Log Chaine 30s: a drawing knife 18d........ £ 1:11:6
To a hand Saw 2s 6d To 2 yoaks Staples Crooks & rings 12s..... £ 0:14:6
To. a hammer & file 3s a Chizzell 12d.............. £ 0:04:0
To. a Steele wedge 18d 2 Spades 8s............... £ 0:09:6
To 2. howes .4s: 4 Sythes: 12s. 4 Axes 14s............ £ 1:10:0
To a Staple & pr of Crooks 4s .2 bill hooks 5s.......... £ 0:09:0
To 2. Stub Sythes: 8s :1 Steele picker 5s ............ £ 0:13:0
To. 3 Coulters & 2 plowshares................. £ 2:05:0
To. a New Steele mill to grinde Corne ............. £ 3:10:0
To a forme 5s: 2 flock beds: 30s: 2pr of blanckets 40s....... £ 3:15:0
To a Sitt Saw 20s: a brass skillet 4s 6d ............. £ 1:04:6
To 2 Rugs 35s 3 Jron Trammels 9s............... £ 2:04:0
To 1. pr Andirons 4s 2 pr Tongs 6s............... £ 0:10:0

*1113
s d

To a fire Shovell 3s, a long Croseutt Saw 12a........... £ 0:15:0
To. an Jron pott & Crooks 10s: 11 bush wheate 21 4s 0d...... £ 2:14:0
To 26 bush Jndian Come 21: 12s od 2 bbs beefe 31 ........ £ 5:12:0
To to howes 8s 321 Sheepswoole. 24s .............. £1:12:0
To Severall dairy vessels, 30s: lpr bellows :2s 6d: Candlesticks Is . . . £1:14:0
To a lanthorne 2s 6d a ¿on Spitt 2s .............. £ 0:04:6
To 2 pr Curtains Rods and vallence .............. £3:00:0
To a leather Stoole: 3s 6d an houre glass Is........... £ 0:04:6
To a Chest 5s Jron pott 5s 2 Seaves. 3s............. £ 0:13:0
To a pewter quart, pinte & halfe pint pott 5s.......... £ 0:05:0
To a bungborer 3s, gimblets 12d................ £ 0:04:0
To 2. funnels 2s Juggs: 12d: 3 glass bottles 18d: bell 3s 6d..... £ 0:08:0
To a drum 40s one drumhead 18d ............... £ 2:01:6
To 4 pr bandaleers 9s: 2 Swords & belts 20s........... £1:09:0
To 2 Skaines of match 5s 2 yds black bayes 5s.......... £ 0:10:0
To a fire Extinguisher 3s 6d 2 Match lock muskets l1 8s ..... £ 1:11:6
To 1 pr Shott mould, 4s. flints. 5s: Stock fowler .21 :5s....... £ 2:11:0
To 11. fire armes ll1: wolfe trap l1 .............. £12:00:0
To 1 pr Sheepshearers, 1 pr Shott moulds. 2. pr sheers ...... £ 0:06:0
To 22. hhds Salt 221: fishing Craft from Peter Hinxen Gen11 91 . . . £31:00:0
To fishing Craft from Tho Westgat generall 20s ......... £1:00:0
To Craft from Anth: Row. Gen11 6117s od Jo slades lines 15 . . . . £7:12:0
To John Starts netts: 31: 5s 0d................. £3:05:0
To a shallop & appurtenances, bought of Tho: Bigford Ant0 Row . £30:03:0
To 25 yds haire Cloth at 21 6d per yd ............. £ 3:02:6
To divers goods of mr Eoxall vpon execution whereof 1 pot receaved £ 1:10:0
To 1 pr stilliards 15s 1 Jron square 2s 6d ............ £ 0:17:6
To 6 Stockloeks & keys 15s. a horse Coller 3s .......... £ 0:18:0
To a pr of horse traces 2s 6d a Chaine 3. 6d........... £ 0:06:0
To a drawer & twilted Coate ................. £ 0:15:0
To a box of brimston, & box of Cod hooks ........... £ 1:15:0
To a marking Jron. 18d a Croop 12d Tobacco Io......... £ 2:18:6
To 2 pr pincers. 2s 6d: 1 pr beetle rings & 2 wedges 5s ...... £ 0:07:6
To 7 hides: w* 2701: at 3d................... £ 3:07:6
To a mortising axe 3s an Jron Chaine 19s............ £ 1:02:0
250:05:8
The Perticulers abouementioned, J doe attest for the Substance of them to be left by my master Seottow in the Garrison, at Blackpointe, & warehouse & were lost, and the account of the goods left in this Shop & delivered to me in the yeare 1676 J wrote it with my own hand, the hides abovementioned, & Some Small perticulers of household goods in his house, J am not So fully Sattisfyed about, Witness my hand, Blackpointe March 28: 1678
Nathaniel Willet
Nathaniel Willett owned this attest, and made Oath unto it the 28 March 1678 Before mee
Josh: Seottow Commissr for York
*1114Per Contra Cr s d
Per 18:f I yds red Cotton at 3a per yd ............£2:16 [ ]
Per 3| yds white Cotton ..................£0:09 [ ]
Per 2 pr mens Stockings 5s: 3pr wom“ Stockens 6s.......£0:11:00
Per Needles 2d Comb 12d Thread 6s 8d............£0:07:10
Per Tape 73 6d Buttons l3 4d galloone 2s ...........£0:10:11
Per Silke 12d Sugar 2s knives 18d Twine 10d .........£0:04:06
Per Sarge: 3f $ yd319s Silke 1.8d ..............£1:00:08
Per 27| |: kersy at 3.6a...................£4:16:08|
Per powder Ilf111 2s 6d Codlines 32 at 23 6d: 41........£5:02:06
Per Small lines 4s: 6 Codhooks Is 8d Salt 8s 3d.........£0:14:05
Per Ind: Corne 10| bush. 22s: Shoos 6 pr 30s .........£2:12:00
19:06:01|
Per 24 knotts Twine 20s Squidlines 19. 193 ..........£1:19:00
Per 2. netts Sold. 51 a bate mending 33s ...........£3:07:00
Per 11. bush. Charged wheat to the Countrys account.....£2:04:00
Per a Croscutt Saw, found 11s: Steele picker 5s ........£0:16:00
Per Andirons 4°......................£0:04:00
Per 2 Trammels returned..................£0:06:00
Per Salt Spent in garrison .3.| hhds .............£0:06:00
Per a Small percell not vallued being 3| hhds.........£3:10:00
Per Salt to fisherman 31 ..................£3:00:00
Per a Triangular boarer 2s..................£0:02:00
Per 11| yds haire Cloth at 2.6d................£1:08:09
Per Netts vallued 51....................£5:00:00
44:12:10
Per Ballance of acco* & due to proffitt and Losse....... 205:12:09
250:05:08
To be abated out of this ballance Supposing the 7 hides might be Sent to Boston .................... 31 7s 6d
Josh: Scottow:
Errors Excepted.
Sworn in Court pr° May 1678 by Cap* Joshua Scottow, to be a Just and true account, being Compared with his booke
as attests Jsa Addington Cler
. . . true Coppie . . . Jsa Addington Cler
After returning to that region for another term of duty to restore order, Captain Scottow endeavored to have his revenge of his defamers.
S. E. 1828.3
The declaration of Joshua Scottow Plaintiffe against Nicholas Shapleigh, Edward Rishworth, and Samuel Wheelwright, or against any or all of them To the honorable County Court & Jury Sitting in Boston, this 27th of January 1679
*1115Gentlemen to give you as little trouble as J Can breifly, that which my Case calls me to declare, and requests your attention to Concider of and determine is
first not whether any dammages shall bee paid me or no, Nor 2d whether the parties Sued at present, be the propper debtors for that which J now Sue them, for, for the generall Courts Judgment in this Case [hath] resolued both those questions, first that dammages Shall be allowed to mee, and that also by the Defend*3 now Sued, what the Generall Court hath putt out of question, Cannot therefore be the question, for me to Speake to or the Court to Concider,
2dly affirmatiuely, That my worke to declare, and the Court & Jurys to Con-cider of is, only what the defendants ought to pay me, as Just dammages Sustained by me from them, That they haue damnifyed me the generall Court hath Judged already, what they haue damnified me is presented to the present Court & Jury to determine.
for manifesting what my dammages are, J request the reccord of what the defendants Lay to my Charge at the Generall Court may be read, which J here present, and 2dly, that the Courts Judgments, in the Same Case, after all parties heard may be read also, the reccord of which also, J present to the Court & Jurys Concideration, first they Charge me with Jmproving the Countrys Souldiers, on my owne perticuler occasions, and neglecting the Service of the County thereby endeavoring to putt the Charge of those Souldiers vpon my Selfe, yet though the generall Court hath acquitted me from those Charges,1 as vnjustly laid vpon me, and have declared my faithfulnesse in the trust Committed to me, and haue ordered the County to pay me my disbursments, and my accusers and now defendants to pay my Costs of Court, which they vallued at 91:133: 8d, which Costs the complainers haue Jointly paid, and the Said generall Court Judging my accusers, and now defendants, to pay my dammages also Sustained but not determining how much dammages Should be allowed mee because it was not.then determinable, my great dammage arrising from my being drawne from my garrison, to answer their Complaints against me at the generall Court, at which time tidings Came of the rendring of my garrison, to the Jndians upon articles, and So Could not then know what dammages to plead, but the Generall Court having already Judged, that my accusers, and now defendants Should pay my dammage[s] as being the Causes of them, and time having now brought truth to light J declare as followeth,
first, J might and doe Justly Charge them, with dammage done to my reputation, as the reccord of their Charge against me to the [Gener]all Court with the reccord of the Courts Judgment, proues, togeather with Major Waldons testimony
And 2dIy Though J might Charge them with dammages Sustained by the heathen in Common with others, by meanes of my absence from Black point, and also all that my Charge of about 401 to regaine my house, which J purposely decline, as not willing to aggrivate their Charge, But 3dly, This J must also Charge them with, that when my garrison was rendred vp to the Jndians vpon articles, at that time when J was forced thence to Boston, to answer their Complaints if my presence at Blackpoint, Could not haue repulsed the Jndians as they did that kept the forte afterwards, and So haue Saued my Selfe and others from the dammage that was Sustained by the Surrender, yet this is out of peradventure, that J having two Shallops and Some men of my owne at the fort J might haue *1116Carried away my houshold goods, and merchandizes from my warehouse, which J wholy lost, to the vallue of 2051 as my accounts attested unto prove, which J here present to the Court & Jury, all men there having a liberty by articles, with the Jndians, for a Certaine time agreed vpon, for their Carrying away their goods, which the owners there did improve and Carried their goods away, as Sundry witnesses of them, that did Carry away their goods are here presented, to prove which like freedome to Carry away those goods, which here J plead dammage for, J might haue had, had J bene present, to improve it, but Could not, being then drawne to Boston, to answer their vnjust Complaints, therefore J doubt not but that the honnored Court & Jury, will See Just Cause to allow me the full dammages pleaded and proved, that by their meanes J did Sustaine
4ly This also J must Charge them with, that by their Stopping about hundred pounds which the Courts Judgment declared, was the Countys right to pay me, and were at that time able So to doe, which they did to putt the Charge of those Souldiers vpon my Selfe, and now through delays they putt off that payment, the County is So impoverished that J Cannot gett any thinge of it to this day, wherefore J hope the Court will See Just Cause, to allow me that dammage also from them Jt being So evident, that this dammage also was procured by their means Soe as the whole aboue being Concidered, the law of god, our native Land, and this Country, Law .6. f° (1) provide[d] for the indemnifying of every mans life, name, & Estate, all which the Defend*3 Struck at, Leaving the whole to the honord Bench & Juries determination he humbly Subscribeth himselfe.
Josh: Scottow Plaint.
Vera Copia Attest* Jsa Addington Cler.
Samuel Wheelwright’s principal argument in answer to Scottow’s declaration (S. F. 1828.5) was that he had had no damages expressly assessed on him by the General Court. Scottow issued prolix Reasons of Appeal (S.F. 1828.4), citing Deuteronomy xix: 15, and “o* Mattachu-setts Magna Carta in o* Law bo'oke folio 1. . . . No mans Honour nor good name shall be stayned (much less bloodily) &c.” Wheelwright returned a brief answer (S. F. 1828.6), asserting that they did not exhibit any complaint against Scottow to the General Court, but “ only gaue an acco** of what came to o* hands, as wee ware betrusted by the Hon*d Gen* Court, as in duty wee ware bound.” The Court of Assistants (Records, i. 152) sustained the lower court.]

 Records of Massachusetts Bay, v. 121.